       Case 2:19-cv-02418-JTM Document 15 Filed 05/06/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA

CARL BAHAM                                                  CIVIL ACTION

VERSUS                                                          NO. 19-2418

DARREL VANNOY                                                SECTION: “H”



                                  ORDER
     The Court, having considered the petition, the record, the applicable law,
the Report and Recommendation of the United States Magistrate Judge, and
the Objections thereto, hereby approves the Report and Recommendation of
the United States Magistrate Judge (R. Doc. 13) and adopts it as its own
opinion. Accordingly,
      IT IS ORDERED that the federal application for habeas corpus relief
filed by Carl Baham is DISMISSED WITH PREJUDICE.


     New Orleans, Louisiana, this 6th day of May 2021.




                                __________________________________________
                                   JANE TRICHE MILAZZO
                                   UNITED STATES DISTRICT JUDGE
